Order entered December 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01301-CR

                         JATERRIAN DIQUAN TAYLOR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76025-P

                                             ORDER
       The Court ORDERS court reporter Lisabeth Kellet to file, within TEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 2, the in-car video.

       We DIRECT the Clerk to send copies of this order to Lisabeth Kellet, official court

reporter, 203rd Judicial District Court, and to counsel for all parties.

                                                        /s/    ADA BROWN
                                                               JUSTICE